Citation Nr: 0127390	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs	


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which held that the veteran had 
not presented well-grounded claims for service connection for 
the claimed disabilities.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records reflect that the veteran 
sustained injuries to his left middle and ring fingers.  The 
injury to the middle finger included an avulsion laceration 
of pulp of the finger down to the bone.  The wound was 
debrided and the finger pulp reattached.  There was apparent 
good blood supply to the fragment.  The veteran's separation 
examination in February 1970 was normal, with the exception 
of a 2-inch scar, left middle finger.

The physician who examined the veteran for VA in July 2000 to 
evaluate his hand and back complaints noted that the claims 
folder was not available.  With regard to the hand, the 
examiner stated that there was no history of trauma.  Carpal 
tunnel syndrome and lumbar paravertebral myositis were 
diagnosed by this examiner.  Other examiners diagnosed 
psoriasis vulgaris and dysthymia.

Although the evidence shows current diagnoses of carpal 
tunnel syndrome, a back disability, a skin disability and a 
psychiatric disorder, there is no evidence of a nexus between 
any of these conditions and any incident of the veteran's 
military service.  While the service medical records contain 
supporting evidence indicating that the veteran experienced 
an injury to his middle and ring fingers in service, the 
veteran has provided no supporting evidence indicating that 
he experienced back, skin, or psychiatric problems during 
service or that any of these conditions is related to any 
incident of his military service.

In Department of Veterans Affairs Fast Letter 00-92, it was 
pointed out that the threshold criteria for assisting a 
claimant in developing evidence by way of VA examination or 
medical opinion is low and that nexus evidence was not needed 
prior to scheduling a VA examination or requesting a VA 
medical opinion.

One of the VA medical examiners in July 2000 stated in his 
report that the claims file was not available for his review.  
The other medical examiners made no reference to the claims 
folder.  A medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion.  See Hampton v. Gober, 10 Vet. App. 
481 483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  The failure to make the appellant's claims file, 
including his service medical records, available to the 
examiners prior to the July 2000 examinations calls into 
question the thoroughness of the examinations.  See Green, 1 
Vet. App. at 124 (1991) ("thorough and contemporaneous 
medical examination" is one that "takes into account the 
records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  See also Benjamin v. Principi, No. 99-1001 (U.S. Vet. 
App. Sept. 6, 2001) (per curiam) (The Board erred in 
concluding that an examination was not inadequate on its face 
when the appellant's claims file, including his service 
medical records, was not made available to the examiner prior 
to the examination).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should arrange for the veteran 
to be again scheduled for examination to 
determine the date of onset and etiology 
of his left hand, back, skin, and 
psychiatric disorders.  The claims folder 
must be made available to the examiner 
prior to the examination and the examiner 
should indicate in his report that he 
reviewed the pertinent medical records 
contained in the claims folder.  The 
examiner should elicit a history from the 
veteran as to when his left hand, back, 
skin, and psychiatric problems first began 
and his account of how these conditions 
are related to his military service.  The 
examiner should specifically state whether 
there are any residuals of the in-service 
injury to the veteran's left middle and 
ring fingers.  The examiner should also 
offer opinions as to the date of onset and 
the etiology of the veteran's left hand, 
back, skin and psychiatric disorders, as 
well as an opinion as to whether any of 
these disorder is related to any incident 
of the veteran's military service.

3.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


